FILE COPY




                            Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 27, 2020

                                    No. 04-20-00125-CV

                                  PAY AND SAVE, INC.,
                                       Appellant
                                          v.
                                    Roel CANALES,
                                        Appellee

                 From the 229th Judicial District Court, Duval County, Texas
                                 Trial Court No. DC-16-371
                        Honorable Baldemar Garza, Judge Presiding


                                      ORDER
       Appellant’s Third Motion for Extension of Time to File Brief is hereby GRANTED.
No further extensions absent extraordinary circumstances.


                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of August, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court